 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   THERESA BROOKE,                                   Case No. 1:20-cv-00103-AWI-SAB

12                  Plaintiff,                         ORDER VACATING ORDER REQUIRING
                                                       DEFENDANT TO FILE RESPONSIVE
13          v.                                         PLEADING AND SCHEDULING
                                                       CONFERENCE
14   SUPERB HOSPITALITY LLC,
                                                       (ECF No. 97)
15                  Defendant.

16

17         On March 29, 2021, an order issued granting in part Defendant’s motion to dismiss

18 Plaintiff’s first amended complaint and denying Defendant’s Rule 56 motion for summary

19 judgment, Plaintiff’s motion for Rule 56(d) relief, and numerous motions that were erroneously
20 filed. (ECF No.) Due to the pending scheduling conference, an order issued on May 24, 2021

21 requiring Defendant to file a responsive pleading within seven days. (ECF No. 97.)

22         Upon review of the district judge’s order on the motion for sanctions, motion to dismiss,

23 motion for partial summary judgment, Rule 56(d) motion for relief, and motion to amend, the

24 Court finds that the May 24, 2021 order was improvidently issued. The district judge’s order

25 ended the substantive aspects of the case and all that remains are the issue of sanctions which

26 will be decided by the district judge. (ECF No. 90 at 21.)
27 / / /

28 / / /


                                                   1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The order requiring Defendant to file a responsive pleading, filed May 24, 2021,

 3                  is VACATED; and

 4          2.      The scheduling conference set for June 8, 2021 in Courtroom 9 is VACATED and

 5                  the parties need not appear on that date.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        May 25, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
